Citation Nr: 1012767	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  05-28 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel




INTRODUCTION

The Veteran, who is the appellant, had recognized guerilla 
service from January 1945 to November 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in August 1996 and in December 
2004 of the Manila Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In September 2007, the Board denied service connection for 
hearing loss.  The Veteran then appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a Memorandum Decision in September 2009, 
the Court vacated the Board's decision and remanded the case 
to the Board for further proceedings consistent with the 
Court's decision.  The Court determined that the Board did 
not properly consider lay evidence and whether a VA 
examination was warranted.  


FINDING OF FACT

Bilateral hearing loss is the result of noise exposure in 
service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in service.  38 U.S.C.A. 
§ 1110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.385 
(2009).


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  
38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.

In light of the favorable disposition, that is, granting 
service connection for bilateral hearing loss, further 
discussion here of the VCAA is not necessary.


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.



Evidentiary Standards 

VA must give due consideration to all pertinent medical and 
lay evidence in a case where a veteran is seeking service 
connection.  The combat provisions of 38 U.S.C.A. § 1154(b) 
apply. 

Competency is a legal concept in determining whether medical 
or lay evidence may be considered, in other words, whether 
the evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative 
value of the evidence, that is, does the evidence tend to 
prove a fact, once the evidence has been admitted.   Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by 
a person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative 
value or weight of the admissible evidence.  Washington v. 
Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. 
Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in 
veterans cases is to be done by the Board)). 

When there is an approximate balance of positive and 
negative admissible evidence regarding any issue material to 
the determination of a matter, the Secretary shall give the 
benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 



Facts

The service treatment records contain no complaint, finding, 
or history of hearing loss.  The service records include an 
Affidavit signed by the Veteran in October 1945, whereby he 
indicated he incurred a bullet wound in April 1945.  On 
separation examination in October 1945, hearing was 20/20 in 
each ear.  USAAC Form 632 shows the Veteran was wounded 
during active duty service and was awarded the Purple Heart.  

After service on VA examination in December 1969, the 
Veteran's hearing was reported as normal.

In February 1996, a private physician, C.T., MD, stated that 
the Veteran had a perforated left eardrum, which the Veteran 
said was sustained during service.

In his claim of service connection for hearing loss, dated 
in March 1996, the Veteran stated that he had partially 
impaired hearing due to a ruptured left eardrum and that his 
hearing first became impaired in 1946.

On VA audiological testing in July 1996 and June 2004, 
bilateral hearing loss was found.

In several statements to include ones dated in August 1997, 
August 2004, November 2007 and October 2009, the Veteran 
stated that he was exposed to noise due to small arms fire 
and artillery during service.

In January 2008, the Veteran submitted additional evidence, 
consisting of VA audiology testing in December 2007, and the 
Veteran waived the right to have the evidence initially 
considered by the RO. 



The VA records show that in December 2007 an audiology 
testing showed the puretone thresholds in decibels at 500, 
1000, 2000, 3000, and 4000 Hertz as 40, 50, 60, 75 and 80 in 
the right ear and 60, 60, 60, 70 and 70 in the left ear.  
The speech recognition scores were 65 percent in the right 
ear and 66 percent in the left ear.  The examiner indicated 
the hearing evaluation was conducted with the same test 
battery performed for official compensation and pension 
cases.  During the evaluation, the Veteran reported that he 
was exposed to heavy artillery blasts and small arms fire 
during combat.  The examiner noted the Veteran had 
recognized guerilla service during World War II and 
concluded that based on the Veteran's report and 
documentation provided, the etiology of the hearing loss was 
at least as likely as not related to military noise trauma.  

Analysis

Consistent with the circumstances and conditions of the 
Veteran's recognized guerilla service during World War II, 
to include combat as evidenced by his Purple Heart Award, 
along with the Veteran's statements, the Board finds 
sufficient evidence to establish in-service noise exposure.

Also, the evidence is undisputed that the Veteran currently 
suffers from a bilateral hearing loss disability under 38 
C.F.R. § 3.385 as shown most recently on VA audiological 
evaluation in December 2007.

The remaining question is whether service connection may be 
granted when the disability is first diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

Where, as here, the determinative question involves medical 
causation, that is, evidence of an association or link 
between the current bilateral hearing loss to noise exposure 
in service, where a lay assertion on medical causation is 
not competent evidence, Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993), competent medical evidence is required to 
substantiate the claim.  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or medical opinion.  
38 C.F.R. § 3.159.

On the question of medical causation, there is competent 
medical evidence for service connection for bilateral 
hearing loss.  The evidence of record supporting service 
connection for bilateral hearing loss consists of the 
opinion of the VA audiologist, who in December 2007 
concluded that bilateral hearing loss was due to noise 
exposure in service.  This evidence is uncontroverted and 
supports the claim.  

In view of the foregoing, service connection for bilateral 
hearing loss is established.


ORDER

Service connection for bilateral hearing loss is granted.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


